Case 0:19-cv-61823-RKA Document 1-2 Entered on FLSD Docket 07/21/2019 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO.:

  ZALAK CHETAN MEHTA,

                  Plaintiff,
  v.

  IQLOGG, INC.,

              Defendant.
  __________________________________/

                                  SUMMONS IN A CIVIL ACTION

  TO:               Defendant:           IQlogg, Inc.
                    Registered Agent:    Prabhakar Thangarajah
                                         44121 Harry Byrd Hwy Ste 230
                                         Ashburn, VA 20147

          A lawsuit has been filed against you.

        Within 21 days after service of this summons on you (not counting the day you received it)
  — or 60 days if you are the United States or a United States agency, or an officer or employee of
  the United States described in Fed. R. Civ. P. 12 (a)(2) or (3) — you must serve on the plaintiff an
  answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil
  Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose
  name and address are:

                   Elliot Kozolchyk, Esquire
                                                        Phone: (786) 924-9929
                   Koz Law, P.A.
                                                        Fax:   (786) 358-6071
                   320 S.E. 9th Street
                                                        Email: ekoz@kozlawfirm.com
                   Fort Lauderdale, Florida 33316

       If you fail to respond, judgment by default will be entered against you for the relief
  demanded in the complaint. You also must file your answer or motion with the court.


  Date:




                                                    1
